DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the Rusanovskyy reference have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant has canceled claims 17-20, rendering moot the §112(b) and §112(d) rejections, as well as the issue relating to nonfunctional language, that was described previously.

Allowable Subject Matter
Claims 1, 5, 9, 13, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the Rusanovskyy reference that was relied upon in the previous Office action.  Rusanovskyy discloses a similar system for mapping residual chroma values within a prediction process (see Fig. 11A and its description).  While the previous Office action equated the scaling parameters of Rusanovskyy to the claimed mapped prediction values, upon further consideration and in light of Applicant’s Remarks, this is no longer considered reasonable.  In particular, while Rusanovskyy discloses that prediction values are “mapped through a lookup table” (see [0153]) to obtain a scaling parameter, this is not equivalent to “mapping the prediction value with the mapping function to obtain a mapped prediction value” recited in claim 1.  Further, it would not have been obvious to the skilled artisan to modify the system of Rusanovskyy to arrive at the invention recited in Applicant’s claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423